DETAILED ACTION
Claim Status
This Office Action is in response to the claims filed on 01/19/2021.
Claims 1-12, 14-20 and 27 have been canceled.
Claims 13, 21-26 and 28 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 21-26 and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 13 recites “a utility server of a utility service, wherein the utility server is in communication with the prepaid energy meter and one or more additional prepaid energy meters;… wherein the utility server comprises (i) at least one second processor and (ii) at least one second memory comprising computer program code that when executed by the at least one second processor, causes the at least one second processor to perform the steps of:… validating the decrypted output code as being authenticated to the prepaid energy meter and the given user based on a comparison of the decrypted output code to contents of a database associated with the utility server of the utility service.”  Although the Applicant’s Specification discloses,
“Following successful execution of a transmission mechanism (such as one of the methods described above), the utility database 120 stores the received information. A software component can also validate the received information. Should the received information be deemed valid, the utility can generate a recharge code and/or a new encryption key for the meter 102. All information to be sent to the meter 102 can be encoded into a single message (such as, for example, a stream of digits) and sent to the meter 102 using a direct communication mechanism and/or as a text message to the consumer's registered cellular phone number. This message may then be entered by the consumer into the energy meter 102 for recharging the said energy meter. Alternatively, the authentication message can itself be a QR code that is automatically read by a sensor on the meter.
Step 310 includes decrypting a recharge code for the prepaid energy meter received in response to validation of the generated code by the energy provider associated with the prepaid energy meter. Step 312 includes enabling a remote recharge operation of the prepaid energy meter based on said decrypting.
FIG. 4 is a flow diagram illustrating techniques according to an embodiment of the invention. Step 402 includes decrypting a first code transmitted in connection with a recharge operation request for a prepaid energy meter. Step 404 includes comparing the decrypted first code to the contents of a database to validate the decrypted first code as being authenticated to (i) the prepaid energy meter and (ii) a given user authorized to use the prepaid energy meter.” (PGPub, Pars. 30, 40, 42)  
However, the Specification does not describe how the utility server is validating the decrypted output code as being authenticated to the prepaid energy meter and the given user is based on a comparison of the decrypted output code to contents of a database associated with the utility server of the utility service.  Although the Specification provide a step of comparing the decrypted first code to a contents of a database to validate the decrypted first code as being authenticated to the prepaid energy meter and the given user, the Specification does not provide what specific contents of a databased is compared to the decrypted first code.  Therefore, the Specification does not describe an algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention. (See MPEP 2161.01)
Claims 21-26 and 28-29 are also rejected as each depend on claim 13.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 13, 21-26 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites “validating the decrypted output code as being authenticated to the prepaid energy meter and the given user based on a comparison of the decrypted output code to contents of a database associated with the utility server of the utility service.”  The claim is unclear to one of ordinary skilled because it is unclear if the claim is directed to validating the decrypted output code or authentication of the prepaid energy meter and the given user based on a comparison of the decrypted output code to contents of a database associated with the utility server of the utility service.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 21-26 and 28-29 are all rejected as each depend on claim 13.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Yee et al. (US 6,529,883);  Discloses a remote prepaid metering system (Figs. 1-2-5; Col. 3, Lines 29-67; Col. 4, Line 13-Col. 5, Line 45; Col. 6, Lines 32-Col. 7, Line 41).
PGPub LaFrance et al. (US 2013/0176141); Discloses a utility server receiving the output code; validating the output code based on the identifier and the authentication information (Abstract, Figs. 1, 4-5; Pars. 17, 30-31, 35-38).
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                            
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685